                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Brandon Williams,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:21-cv-00026-FDW-DSC
                                      )
                  vs.                 )
                                      )
       U. S. Secretary of State,      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 16, 2021 Order.

                                               March 17, 2021




      Case 3:21-cv-00026-FDW-DSC Document 5 Filed 03/17/21 Page 1 of 1
